Appeal by petitioner from a judgment of the Supreme Court, Dutchess County (Quinn, J.), dated February 5, 1980, which, upon his failure to appear for trial, dismissed his petition to review a determination of a prison adjustment committee. Appeal dismissed, without costs or disbursements. The judgment appealed from is in the nature of a default judgment from which no appeal lies (see CPLR 5511). In any event, the proceeding was properly dismissed since petitioner failed to exhaust his administrative remedies under 7 NYCRR 252.6 and 270.1. Damiani, J. P., Lazer, Gibbons and Gulotta, JJ., concur.